                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 KROY IP HOLDINGS, LLC,                         )
                                                )
                         Plaintiff,             )
                                                )
                  V.                            )   C.A. No. 17-1405 (MN)
                                                )
 GROUPON INC.,                                  )
                                                )
                        Defendant.              )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

                 WHEREAS, Magistrate Judge Fallon issued a Report and Recommendation

(D.I. 39) in this action on October 9, 2018;

                 WHEREAS, the Report and Recommendation recommends that the Court DENY

three motions: (1) Groupon, Inc.'s Motion to Dismiss (D.I. 10), (2) Groupon, Inc.'s Motion to

Transfer (D.I. 17), and (3) Kroy IP Holdings, LLC's Alternative Motion for Stay of Decision

Pending Jurisdictional and Venue-Related Discovery (D.I. 26);

                 WHEREAS, Kroy IP Holdings, LLC filed objections to the Report and

Recommendation (D.I. 41) pursuant to Federal Rule of Civil Procedure 72(b)(2) in the prescribed

period as to the Motion to Dismiss only; and

                 WHEREAS, no other objections were filed.

                 THEREFORE, IT IS HEREBY ORDERED this 1st day of November 2018 that the

Report and Recommendation is ADOPTED as to the Motion to Transfer (D.I. 17) and the Motion

for Stay (D.I. 26) and those motions are DENIED. The Court will address the Motion to Dismiss

in due course.


                                                    Th~n~~
                                                    United States District Court Judge
